Order entered January 29, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00020-CV

                                 BRENDA KAPPOS, Appellant

                                                 V.

                               DOUGLAS F. BAXTER, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-11757

                                             ORDER
       Before the Court is appellant’s January 25, 2019 request for additional time to file the

clerk’s and reporter’s records. Also before the Court is the letter from the Dallas County District

Clerk explaining that the clerk’s record has been prepared but appellant refuses to pay for it.

Rather, appellant requests that the clerk’s record contain only the docket sheet, the original

petition, order appealed, notice of appeal, and request for the clerk’s record.

       Barring an agreement between the parties, the clerk’s record must include, as pertinent

here, (1) all pleadings on which the trial was held, (2) the court’s judgment or other order that is

being appealed, (3) any request for findings of fact and conclusions of law, any post-judgment

motion, and the court’s order on the motion, (4) the notice of appeal, (5) any requests for the

clerk’s record and reporter’s record, (6) a certified bill of costs including the cost of preparing
the clerk’s record, showing credits for payments made, and (7) any filing that a party designates

to have included in the record. See TEX. R. APP. P. 34.5(a)(1), (5), (6), (7), (9), (10), (11), (13).

Accordingly, we GRANT appellant’s motion as follows. We ORDER Dallas County District

Clerk Felicia Pitre to file a clerk’s record that complies with rule 34.5 by February 12, 2019.

           We further ORDER appellant to file, by February 26, 2019, written verification that she

has requested preparation of the reporter’s record. We caution appellant that if she fails to

comply, the Court may order the appeal be submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c).

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre and all

parties.

                                                      /s/     BILL WHITEHILL
                                                              JUSTICE